Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 9/28/2022, claims 1-3, 9-15 and 18-32 are cancelled, claim 4 is amended and claims 37 and 38 are newly added.

Election/Restrictions
Applicants’ election for the invention of Group II drawn to an article of manufacture comprising a dry aluminum adjuvant and an antigen, encompassing claims 4-8, 16, 17, 33-36 (and new claims 37 and 38), in the reply filed on 9/28/2022 is acknowledged. Applicants cancelled without prejudice claims 1-3, 9-15 and 18-32, which encompassed the subject matter of the Group 1 and 3-13 inventions. In view of the cancellation of claims 1-3, 9-15 and 18-32, the restriction requirement is withdrawn.
Claims 4-8, 16, 17 and 33-38 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/US2018/056823 filed on 10/22/2018, which claims priority to provisional application 62/576819 filed on 10/25/2017.
Information Disclosure Statement
The information disclosure statements (IDS) dated 4/24/2020 and 9/17/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 lists aluminum hydroxide as a member of the genus of “the product of a reaction between an aluminum compound and a phosphate compound”. Claim 38 is broader than base claim 4, because the product of an aluminum compound and a phosphate compound will be some form of aluminum phosphate, and not result in formation of aluminum hydroxide.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 35 is rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 provides for the use of a product, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-8, 16, 33, 34, 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chouvenc et al. (US 9,295,721; May 2016, PTO-892).
Chouvenc et al. discloses a vaccine kit comprising various configurations: Configuration 1 is a kit comprising two containers where the first container contains a mixture of two types of dry spherical micro-pellets: Type A – dry spherical micro-pellets of conjugated or non-conjugated polysaccharide antigen(s) and a carbohydrate, exemplified as either sucrose or trehalose; Type B – dry spherical micro-pellets of an adjuvant, where aluminum phosphate is an exemplified adjuvant; and the second container contains an aqueous solution for reconstitution;
Configuration 2 is a kit comprising three containers, where the first container contains dry spherical micro-pellets of conjugated or non-conjugated polysaccharide antigen(s) and a carbohydrate, exemplified as either sucrose or trehalose; the second container contains an aqueous solution for reconstitution; and the third container contains dry spherical micro-pellets of an adjuvant, where aluminum phosphate is an exemplified adjuvant. (Claims 1-13; Col. 3, 5; Fig. 6, 9; Table 13) Chouvenc also discloses that the aqueous reconstitution solution may comprise buffers and stabilizing excipients. (Col. 11) Chouvenc also discloses that the dry spherical micro-pellets are obtained by forming calibrated frozen micro-pellets followed by lyophilization of the frozen micro-pellets. (Figure 1) Chouvenc discloses that suitable vaccine compositions are for example compositions comprising whole viruses or antigens, such as Influenza, Rotavirus, cytomegalovirus, Hepatitis A and B, whole bacteria or bacterial protein or polysaccharide antigens (conjugated or non-conjugated), such as Haemophilus influenzae, meningococcal polysaccharides, Tetanus, Diphteria, cellular and acellular pertussis, Botulism, Anthrax or C. Difficile. (Col. 4) Chouvec also discloses that dry samples are rehydrated prior to analysis using a diluent which may contain water for injection, buffers, stabilizing excipients and adjuvants (Col.9, Ln. 60)
With respects to claim limitations regarding the presence of “lyobeads” or “lyospheres”, one of ordinary skill in the art recognizes the dry spherical micro-pellets of Chouvenc as equivalent to “lyobeads” or “lyospheres”, based on the process by which the dry spherical micro-pellets are prepared.
It is noted that Chouvenc does not produce aluminum phosphate by the same series of steps as instantly claimed.  However, the instant claims incorporate the aluminum adjuvant limitation as a “product-by-process”. With product-by-process limitations and it is the structure of the final product that defines the patentable limitations. The aluminum phosphate adjuvant exemplified by Chouvenc is an aluminum adjuvant that could be prepared by the instant process steps.“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Accordingly, the instant claims are anticipated by the cited prior art.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chouvenc et al. (US 9,295,721; May 2016, PTO-892), in view of Khandke et al. (US 8,562,999; 2013, PTO-892).
The disclosure of Chouvenc is referenced as discussed above. Chouvenc does not teach each of the excipients of claim 6 and does not teach that the antigen is pneumococcal polysaccharide, or protein conjugate thereof.
Khandke et al. discloses vaccine compositions comprising monovalent or multi-valent pneumococcal polysaccharide protein conjugates as antigens. (Col. 4) Khandke discloses that: 1) The protein of the conjugate may be a protein selected from CRM197, a tetanus toxoid, a cholera toxoid, a pertussis toxoid, an E. coli heat labile toxoid (LT), a pneumolysin toxoid, pneumococcal surface protein A (PspA), pneumococcal adhesin protein A 65 (PsaA), a C5a peptidase from Streptococcus, Haemophilus influenzae protein D, ovalbumin, keyhole limpet haemocyanin (KLH), bovine serum albumin (BSA) and purified protein derivative of tuberculin (PPD); 2) The composition may include a salt, such as NaCl; 3) The composition may include a surfactant, such as various polysorbates; 4) The composition may include a buffer, such as histidine; and 5) The composition may include a preservative, such as phenol. (Cols. 3, 5, 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Chouvenc to prepare dry spherical micro-pellets of a pneumococcal saccharide protein conjugate antigen and/or incorporate any of the art recognized vaccine excipients, as taught by Khandke, thereby arriving at the instant invention. One would be motivated to add any of the excipients, e.g. salts, buffers, surfactants, etc., taught by Khandke, to the aqueous diluent of Chouvenc, because Chouvenc suggests the addition of excipients in general and Khandke provides guidance on specific excipients used in the art of vaccine formulation. One would be motivated to change the antigen, from the influenza antigen exemplified by Chouvenc, to another antigen known to elicit an immune response as part of a vaccine formulation. This motivation comes from the teaching of Chouvenc that the dry spherical micro-pellet technology approach may be applied to numerous vaccine types and Khandke teaches that monovalent or multi-valent pneumococcal polysaccharide-based vaccines are known in the art for treatment of pneumococcal infections.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623